GRIFFIN, Judge,
concurring in part; dissenting in part.
I respectfully disagree that the lower court should be reversed for ordering that appellant’s already adjudicated child support obligation should abate only while he is incarcerated, to resume upon release. His asserted inability to meet his child support obligation is due to his incarceration. Once his incarceration is over, the support should automatically resume unless he can come forward at that time with some other reason why his support obligation should further be modified. The burden should be on him to come forward if he needs further relief. In the Tanner case, child support had not been set. Here, it has.